                 IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA
                                                 1:20CR   53) 4
            V.

CHARLES AGEE ATKINS                              FACTUAL BASIS


      NOW COMES the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and as a factual basis under Rule 11, Fed. R. Crim. P., states the following:

                                COUNT ONE

     At some point during the relevant period, Charles Agee Atkins

("ATKINS") was a resident of Chapel Hill, North Carolina. From 2011 through

2017, ATKINS controlled and operated various risk consulting businesses,

including Financial Engineering & Risk Management, LLC, Risk Assessment

& Management, LLC, and Ram Omni, LLC. During the same years, ATKINS

underreported the income that he received from these businesses.

      On or about October 5, 2015, ATKINS did willfully make and subscribe

a U.S. Individual Income Tax Return for the calendar year 2014, which was

verified by a written declaration that it was made under the penalties of

perjury and which he did not believe to be true and correct as to every material

matter. That income tax return, which was filed with the Internal Revenue




     Case 1:20-cr-00332-CCE Document 3 Filed 08/18/20 Page 1 of 5
Service ("IRS"), reported total income on line 15 in the amount of $14,784,

whereas, ATKINS then and there well knew and believed, he had income in

addition to that reported.

      ATKINS also filed false U.S. Individual Income Tax Returns for tax

years 2011 through 2017, in which he underreported his total income. The

agreed criminal tax loss for the filing of false income tax returns for these years

is as follows:

             Tax Year            Criminal Tax Loss
               2011                 $ 26,374.34
               2012                 $ 53,239.00
               2013                 $ 39,396.75
               2014                 $ 31,247.00
               2015                 $ (1,351.21)
               2016                 $ 66,011.87
               2017                 $166,813.00
             TOTAL                  $381,730.75



      In addition, the IRS assessed personal income tax liabilities against

ATKINS for years 1978, 1979, 1981, 2006, 2007, 2008, and 2010, and there

remains tax due and owing by ATKINS for these tax years.

             The criminal tax loss from those tax years is as follows:

                 Tax Year          Criminal Tax Loss
                   1978                $24,928
                   1979                 $77,624
                   1981                $168,596
                   2006                 $24,991

                                        2




       Case 1:20-cr-00332-CCE Document 3 Filed 08/18/20 Page 2 of 5
              2007                     $15,903
              2008                     $49,482
              2010                     $65,860
             TOTAL                     $427,384


     The United States agrees that the total criminal tax loss, including

relevant conduct, for Count One is $809,114.75.

                                COUNT TWO

     On February 20, 2019, Special Agents from the Internal Revenue Service

executed a search warrant on ATKINS' personal residence located at 156 Bear

Tree Creek, Chapel Hill, North Carolina. Among other places, agents searched

underneath a bed in a spare bedroom within the house. Underneath the bed,

the agents found a Remington, Model 11-87, 12 gauge shotgun (serial number

PC252248). The firearm was found near a shotgun case bearing the initials

"C.A.A." Under the same bed, the agents also found a guitar embossed with

the defendant's name. Moreover, some of the defendant's clothes were in the

closet of the spare bedroom.

      As of February 20, 2019, ATKINS had been convicted of a crime

punishable by imprisonment for a term exceeding one year within the meaning

of Title 18, United States Code, Sections 921(a)(20) and 922(g)(1). Specifically,

on March 15, 1988, Atkins was convicted of conspiracy to defraud the

government, filing false tax returns, and aiding in the filing of false tax returns

                                        3




     Case 1:20-cr-00332-CCE Document 3 Filed 08/18/20 Page 3 of 5
in the United States District Court for the Southern District of New York case

number 87-cr-246. At the time, that offense was punishable by up to five years

in prison. ATKINS acknowledged his conviction to an IRS revenue officer in

2014 and 2016. As of February 20, 2019, that conviction had not been

expunged. Therefore, as of February 20, 2019, ATKINS knew he had been

convicted of a crime punishable by imprisonment of a term exceeding one year.

      On March 29, 2019, Special Agent Joshua Johnson from the Bureau of

Alcohol, Tobacco, Firearms, and Explosives conducted an interstate nexus

analysis of the - Remington, Model 11-87, 12 gauge shotgun (serial number

P0252248) recovered in connection with the search of ATKINS' residence.

That analysis determined that the recovered firearm was not manufactured in

the state of North Carolina, and therefore, the recovered firearm travelled in

or affected interstate commerce.

      As of this filing, the United States knows of no facts that would support

application of USSG § 2K2.1(a)(1)-(5).

      As of this filing, the United States knows of no facts that ATKINS

unlawfully discharged or unlawfully used this firearm.

      This factual basis does not contain each and every fact known to ATKINS

and to the United States concerning his involvement and the involvement of

others in the charges set forth in the Information.

                                         4




      Case 1:20-cr-00332-CCE Document 3 Filed 08/18/20 Page 4 of 5
     This the      day of August, 2020.




                                          CAROLINE CIRAOLO
Assistant United States Attorney          Attorney for Defendant
                                                             /

TODD ELL WOOD                             NILES ELBER
Assistant Chief                           Attorney for Defendant
U.S. Department of Justice
Tax Division

                                          DOUGLAS
                                          Attorney foiDefè
                                                      .


                                             (                     •
                                          CHARLES:Y(7 KrIU NS
                                          Defendant




                                    5




     Case 1:20-cr-00332-CCE Document 3 Filed 08/18/20 Page 5 of 5
